DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11/10/2021. Claims 1-21 are pending and have been considered below.

Response to Arguments
In view of the amendment filed 11/10/21 the 35 USC 112 rejection is withdrawn.
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
Applicant argues that, From conversations with professors that are experts in Al systems, we see that the concept we call "scenario-based" (meaning, based specifically and directly on the setting) is not intuitive or obvious at all….. Hendrix's application US-20190290492-A1, which the Examiner put as base that is similar to our patent is not describing a scenario-based system. …The scenario-based system described in the present application, is detecting the type of environment and automatically and independently closing the unrelated apps and opening the specific apps that are optimal to the specific detected type of environment. The different types in indoor can be houses, different type of rooms (a kitchen is not a similar environment in designation and function for a bedroom or living room for example), shopping malls and more. … FIG 4 and 5 in Hendrix application describes the processing configuration of Hendrix's system and the obstacle avoidance technology. In figures 4 and 5 and all the dedicated 
Examiner respectfully disagrees, as the prior art of record teaches the claim elements. First, the statement by the applicant in the remarks about, professors and experts is a general allegation without particularly focusing on the facts of the case. Secondly, the applicant’s argument that Hendrix is not describing scenario based system, is respectfully traversed. The Hendrix describing the system for obstacle avoidance based on physical environment of the user [see abstract], the changing environments [para 7] and physical world of user [para8] are the different scenarios or settings of the users environment. Also the static environment and dynamic environment [para 29] for physical environment and type of situation [para 38,53] are all the changing scenarios or settings of the user. Further, the applicant argument that “…scenario-based system described in the present application, is detecting the type of environment and automatically and independently closing the unrelated apps and opening the specific apps that are optimal to the specific detected type of environment. The different types in indoor can be houses, different type of rooms…” is a misdirected argument; the claim language does not positively recite the above element and thus does not require the prior art to show such teachings. Further applicant may have “an innovative idea that has never been described before” but the claims do not recite such idea and prior art discloses the claims elements.
Applicant argues, Hendrix's system is not a scenario-based system and therefore claim 1 should be allowed. Hendrix discloses a completely different system that works differently from the present invention. To further emphasize this difference, claim 1 has been amended as follows: 1. A system for processing scenario-based information using scenario-based algorithms…. Hendrix application … it is not disclosed that the processor processes the environment data for identifying the type of environment and changing the running apps on the device for the specific apps for the specific identified type of environment (Remarks page 8-10)
Examiner respectfully disagrees. As Hendrix discloses a system for obstacle avoidance based on physical environment of the user [see abstract], the changing environments and physical world of user [para 7-8] are the different scenarios or settings of the user’s environment. Further the static environment and dynamic environment [para 29] for physical environment and type of situation [para 38,53] are all the changing or different environment or scenarios or settings of the user. The argument that “processes the environment data for identifying the type of environment and changing the running apps on the device for the specific apps for the specific identified type of environment” is not a valid argument as the argued language is not part of the claimed subject matter.
Applicant argues that, regarding the rejection of claims 2 and 6, it is written in paragraph 37 of Hendrix's application, that the information through technologies 103 and 105 are synced and processed through a central processing unit and synthesized to generate that 3D audio output. As mentioned above, technologies 103 and 105 are not scenario based…  Claims 4 and 8 are describing part of how the echolocation works 
Examiner respectfully disagrees as discussed above Hendrix discloses different changing environments in physical world of user, also static environment and dynamic environment [para 7,8,29,53] and these type of situations and different changing environments are equivalent to different settings and environments/scenarios. Further the Hendrix reference teaches the dependent claims 2,6 and 4,8 limitations as discussed in last office action and limitations of base claims.
Applicant argues, that claim 16 of the present invention, the different sounds and the characterization of the environment is done automatically and only by the system (remarks page 11)
Examiner respectfully disagrees. As the cite para 38 for rejection of claim 16 clearly describes the system creates audible environment as representation of physical environment. The system capture the static dynamic environment obstructions and process through algorithm to provide info to user [para 29]; thus the argument is moot.
Applicant argues, in claim 17 of the present application, its written explicitly that in the scenario- based algorithms the sensors data are orientation dependent. (remrks page 11)
Examiner respectfully traverses applicant’s argument. The Hendrix in the cited paragraph clearly describes system capture the static dynamic environment obstructions and process through algorithm to provide info to user [para 29], and process the sensors data are orientation dependent [para 10, para 61 [with respect to orientation]].
Applicant argues, claim 19 of the present application, it is explicitly written that the information from each sensor is processed differently, based on scenario and sensor direction or placement. The important point is that the processing of the sensors data is based on the scenario and therefore, it's entirely different from what Hendrix described. (remarks page 11-12)
Examiner respectfully disagrees, first applicant again argues about the language that is not part of the claim elements; and also the Hendrix references discloses the sensor information processed differently for Los sensor 11 and camera 113 [para 48,49 sensor 111 processed to detect obstacles for example, and 113 have processors to detect characteristics of obstacle]. 
Applicant argues, claims 3 and 7 in the instant application describe part of the characteristics of the scenario-based system, and because Arteaga and Hendrix systems are not scenario based (remarks page 12)
Examiner respectfully disagrees. Hendrix discloses a system for obstacle avoidance based on physical environment of the user [see abstract], the changing environments and physical world of user [para 7-8] are the different scenarios or settings of the user’s environment. Further the static environment and dynamic environment [para 29] for physical environment and type of situation [para 38,53] are all the changing or different environment or scenarios or settings of the user. Secondary reference Arteaga discloses emulating spatial perception using virtual echolocation where sounds provide said user with information relating to a distance and direction from the object, based on a delay of sound between a right ear and a left ear of said user. Thus the combination of prior art teaches the claim elements.
Applicant argues, Claim 18 is describing part of how the echolocation works in the scenario-based system  and because Hendrix's system isn't a scenario based, claim 18 should be accepted. (remarks page 13)
Examiner respectfully disagrees; Hendrix discloses different changing environments in physical world of user, also static environment and dynamic environment [para 7,8,29,53] and these type of situations and different changing environments are equivalent to different settings and environments/scenarios.
Applicant argues regarding calim 11, wexler's system is not scenario-based. (remarks page 14); 
Examiner respectfully disagrees, because the combination of prior art references disclose the claim elements. Primary reference Hendrix discloses a system for obstacle avoidance based on physical environment of the user [see abstract], the changing environments and physical world of user [para 7-8] are the different scenarios or settings of the user’s environment. Further the static environment and dynamic environment [para 29] for physical environment and type of situation [para 38,53] are all the changing or different environment or scenarios or settings of the user. Secondary reference Wexler discloses a system and method for outputting voice-read texts, by implementing an optical character recognition (OCR) algorithm [para 158,162,178]. Thus the combination of prior art teaches the claim elements.
 Applicant argues, regarding the arguments against claim 12, according to paragraphs 40-43 in Hicks's application, the image processing is only for identifying objects and not the type of environment and for modifying the running apps to the specific apps (remarks page 14)
Examiner respectfully disagrees. Yet again applicant again argues about the language that is not part of the claim limitations. Also primary reference Hendrix discloses a system for obstacle avoidance based on physical environment of the user [see abstract], the changing environments and physical world of user [para 7-8] are the different scenarios or settings of the user’s environment. Further the static environment and dynamic environment [para 29] for physical environment and type of situation [para 38,53] are all the changing or different environment or scenarios or settings of the user. Secondary reference Hicks discloses a system and method for visual impaired where camera is used for OCR and further for playback texts in the vicinity of said user (para 53,84. The combination of prior art references teaches the claim elements and renders them unpatentable.
From the above discussion it is clear that the rejection to the claims is reasonable and therefore upheld. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2,4,5,6,8,16,17,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendrix (US 2019/0290492).
Regarding claims 1, 5: 
Hendrix discloses a system and method for processing scenario-based information using scenario-based algorithms concerning an environment of a sight-disabled user (abstract; figures), comprising: 
a. a plurality of sensors configured to gather the information and transfer environmental data associated with said information to a processor (figures 3,4; para 10 [plurality of sensors]); 
b. a processor adapted to receive said environmental data using scenario-based algorithms and to output sound data (para 7-8; para 31 [One or more sensors and processors may be included … System 101 processes the inputs from each assembly to generate the 3D synthesized audio output]; figures; para 32; para 29,38,53); and 
c. a portable communication device associated with the sight-disabled user, said device adapted to receive said sound data from said processor, associated with said environmental data, and wherein said device is adapted to convert the sound data into brain- interpretable sound for the sight-disabled user to provide him/her with a real-time understanding of said environment (figure 3-6; para 8,32,45, 50,55; and see throughout disclosure). 
Regarding claim 2,6: 

Regarding claim 4,8: 
Hendrix discloses all the subject matter as above, and further discloses that adjust the volume of said stereophonic sounds, responsive to said distance (para 37 [decibel level of the sound can indicate an amount of distance]).  
Regarding claim 16: 
Hendrix discloses all the subject matter as above, and further discloses that the information from different directions or purposes is processed using scenario-based algorithms is outputted by different voices and tunes so that the user is able to identify and distinguish between information from different directions and/or sources (para 38 [various sounds, audio markers related to objects]).  
Regarding claim 17: 
Hendrix discloses all the subject matter as above, and further discloses that the scenario-based algorithms that process the sensors data are orientation dependent (para 10, para 61 [with respect to orientation]). 
Regarding claim 19: 
Hendrix discloses all the subject matter as above, and further discloses that the information from each sensor is processed differently, based on scenario and the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,7,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 2019/0290492) in view of Arteaga et al. (US 2018/0310116).
Regarding claim 3,7: 
Hendrix discloses all of the subject matter as described above including using scenario-based algorithms (para 7,8,29,53), except for specifically teaching that sounds provide said user with information relating to a distance and direction from the object, based on a delay of sound between a right ear and a left ear of said user. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Arteaga in order to provide spatial perception using virtual echolocation (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 18: 
Hendrix discloses all the subject matter as above using scenario-based algorithms (para 7,8,29,53), and further discloses that gathering step comprises at least one of: gathering data from different coverage areas; employing scanning sensors which scan in mechanical or digital ways (para 11 [scanning]); and using sensors which scope wide angles and gather that the data, which maybe may split to be processed part by part. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 2019/0290492) in view of Wexler et al. (US 2017/0228597).
Regarding claim 11: 
Hendrix discloses all of the subject matter as described above, except for specifically teaching that outputting voice-read texts, by implementing an optical character recognition (OCR) algorithm. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wexler in order to recognize the words or keywords in the image and provide to the user  (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 2019/0290492) in view of Wexler et al. (US 2017/0228597) further in view of Hicks (US 2014/0085446).
Regarding claim 12: 
Hendrix discloses all of the subject matter as described above, except for specifically teaching that wherein said camera is used for OCR and further for playback texts in the vicinity of said user.  
However, Hicks in the same field of endeavor discloses a system and method for visual impaired where camera is used for OCR and further for playback texts in the vicinity of said user (para 53,84 [ocr to recognize words and then generate phrase or sentence, audibly convey info]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Hicks in order to recognize the words or keywords in the image and provide to the user (KSR: .

Allowable Subject Matter
Claims 9-10, 13-15, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome any rejections as set forth in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631